DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, 12-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts, fail to explicitly disclose a method for protecting against unmanned aerial vehicles (UAV)s, the method comprising: detecting a flying object in a monitored zone of air space using a primary detection module having a Global Positioning System (GPS) device, a light identification, detection and ranging (LIDAR) device, a radar, an audio receiver and at least one camera, wherein the primary detection module is configured to probe airspace to obtain information associated with the detected unknown flying object; determining spatial coordinates of the detected flying object; capturing [[an]] one or more images of the detected unknown flying object based on the determined spatial coordinates using a recognition module having a first camera comprising a wide angle video camera and a second camera having zoom functionality, wherein at least one camera of the first and second cameras are attached to a slewing base and wherein the slewing base is configured to rotate the at least one camera by about 360 degree about camera's axis, wherein the recognition module is configured to change scale of the images of the unknown flying object captured by the first camera and the second camera; analyzing the captured one or more images using the control and classification module employing an artificial neural network to classify the detected unknown flying object; determining, based on the analyzed one or more images, whether the detected flying object comprises a UAV; and in response to determining that the detected flying object comprises a UAV, suppressing one or more radio signals exchanged between the UAV and a user of the UAV until the UAV departs from the monitored zone of air space, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        05/12/2022